DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species 
The specific oxidizing gas (as listed in claim 3):
“chlorine dioxide (ClO2)” (claims 5-9);
“chlorine gas (Cl2)”;
“bromine gas (Br2)”;
“fluorine gas (F2)”;
“chlorine monoflouride (ClF)”;
“oxygen gas (O2)”;
“ozone (O3)”;
“nitrous oxide (N2O)”;
“nitric oxide (NO)”;
“nitrogen dioxide (NO2)”;
“mixtures thereof” (and the specific mixture of gases).
If the oxidizing gas is “chlorine dioxide (ClO2),” then further the type of precursors:
“wherein the precursors comprise a chlorite and an oxidizing agent” (claim 7); or
“wherein the precursors comprise a chlorate and a reducing agent” (claim 8).
The type of additive (as in claims 10-14):
“viscosifier” (claim 11);
“breaker” (claim 12);
“proppant” (claim 13);
“scale inhibitors” (claim 14);
“corrosion inhibitors” (claim 14);
“clay swelling inhibitors” (claim 14);
“iron control agents” (claim 14);
“flowback aids” (claim 14);
“biocides” (claim 14);
“fluid loss additive” (claim 14);
“buffer” (claim 14);or
“diverter” (claim 14).
For example, Applicant might elect a “chlorine dioxide (ClO2)” oxidizing gas; “wherein the precursors comprise a chlorate and a reducing agent”; and “breaker” additive.  
The Species Election is primarily for the purposes of commencing examination, and as examination progresses, equivalents will be grouped.  The species are independent or distinct because, depending on the combination elected, the different chemicals would produce substantially different effects and raise different considerations. In addition, these species are not necessarily obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 10, and, 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674